I agree with the majority that there is involved here a question of fact only, and that fact is the good faith or the fraudulent intent of the parties concerned.
I also agree that fraud is never presumed and must be established by clear and convincing proof, but that direct and positive proof of fraud is seldom obtainable and it may be inferred from the circumstances.
My reading of the record convinces me, beyond all doubt, that, in this case, the fraudulent purpose was as clearly established as it is humanly possible to establish any fact where the parties concerned deny or seek to conceal it. I cannot read the record detailing the vermiculation indulged in without reaching the conviction that the only purpose was to avoid or violate the Alien Land Law.
I therefore dissent. *Page 432